Exhibit 10

Amendment to Credit Agreement

CHASE

This agreement is dated as of August 14, 2008, by and between Syntel, Inc. (the
“Borrower”) and JPMorgan Chase Bank, N.A. (the “Bank”) and its successors and
assigns. The provisions of this agreement are effective on the date that this
agreement has been executed by all of the signers and delivered to the Bank (the
“Effective Date”).

WHEREAS, the Borrower and the Bank entered into a credit agreement dated
October 15, 2002, as amended (if applicable) (the “Credit Agreement”); and

WHEREAS, the Borrower has requested and the Bank has agreed to amend the Credit
Agreement as set forth below;

NOW THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:

 

1. DEFINED TERMS. Capitalized terms not defined herein shall have the meaning
ascribed in the Credit Agreement.

 

2. MODIFICATION OF CREDIT AGREEMENT. The Credit Agreement is hereby amended as
follows:

 

  2.1. From and after the Effective Date, section 1.2 “Letter of Credit
Sub-Limit” of the Credit Agreement is hereby deleted.

 

3. RATIFICATION. The Borrower ratifies and reaffirms the Credit Agreement and
the Credit Agreement shall remain in full force and effect as modified herein.

 

4. BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants
that (a) the representations and warranties contained in the Credit Agreement
are true and correct in all material respects as of the date of this agreement,
(b) no condition, act or event which could constitute an event of default under
the Credit Agreement or any promissory note or credit facility executed in
reference to the Credit Agreement exists, and (c) no condition, event, act or
omission has occurred, which, with the giving of notice or passage of time,
would constitute an event of default under the Credit Agreement or any
promissory note or credit facility executed in reference to the Credit
Agreement.

 

5. FEES AND EXPENSES. The Borrower agrees to pay all fees and out-of-pocket
disbursements incurred by the Bank in connection with this agreement, including
legal fees incurred by the Bank in the preparation, consummation, administration
and enforcement of this agreement.

 

6. EXECUTION AND DELIVERY. This agreement shall become effective only after it
is fully executed by the Borrower and the Bank.

 

7. ACKNOWLEDGEMENTS OF BORROWER. The Borrower acknowledges that as of the date
of this agreement it has no offsets with respect to all amounts owed by the
Borrower to the Bank arising under or related to the Credit Agreement on or
prior to the date of this agreement. The Borrower fully, finally and forever
releases and discharges the Bank and its successors, assigns, directors,
officers, employees, agents and representatives from any and all claims, causes
of action, debts and liabilities, of whatever kind or nature, in law or in
equity, of the Borrower, whether now known or unknown to the Borrower, which may
have arisen in connection with the Credit Agreement or the actions or omissions
of the Bank related to the Credit Agreement on or prior to the date hereof. The
Borrower acknowledges and agrees that this agreement is limited to the terms
outlined above, and shall not be construed as an agreement to change any other
terms or provisions of the Credit Agreement. This agreement shall not establish
a course of dealing or be construed as evidence of any willingness on the Bank’s
part to grant other or future agreements, should any be requested.

 

8.

NOT A NOVATION. This agreement is a modification only and not a novation. Except
for the above-quoted modification(s), the Credit Agreement, any loan agreements,
credit agreements, reimbursement agreements, security agreements, mortgages,
deeds of trust, pledge agreements, assignments, guaranties, instruments or
documents executed in connection with the Credit Agreement, and all the terms
and conditions thereof, shall be

 

36



--------------------------------------------------------------------------------

 

and remain in full force and effect with the changes herein deemed to be
incorporated therein. This agreement is to be considered attached to the Credit
Agreement and made a part thereof. This agreement shall not release or affect
the liability of any guarantor of any promissory note or credit facility
executed in reference to the Credit Agreement or release any owner of collateral
granted as security for the Credit Agreement. The validity, priority and
enforceability of the Credit Agreement shall not be impaired hereby. To the
extent that any provision of this agreement conflicts with any term or condition
set forth in the Credit Agreement, or any document executed in conjunction
therewith, the provisions of this agreement shall supersede and control. The
Bank expressly reserves all rights against all parties to the Credit Agreement.

 

 

Borrower:

Syntel, Inc.

By:   /s/ Bharat Desai   Bharat Desai, CEO   Printed Name   Title Date Signed:  
August 31, 2008

By:

  /s/ R. S. Ramdas   R. S. Ramdas, SVP, Finance   Printed Name   Title Date
Signed:   August 31, 2008 Bank:

JPMorgan Chase Bank, N.A.

By:   /s/ Jeffrey Matthew Jodzis   Jeffrey Matthew Jodzis    VP   Printed Name  
Title Date Signed:   October 1, 2008

 

37